Citation Nr: 1538842	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  09-14-196	)	DATE
	)
	)

  On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1991 to January 1994, from January 2004 to May 2005, and from June 2007 to August 2008.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an October 2008 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran provided testimony at a June 2015 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's currently demonstrated asthma was incurred during the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for asthma have been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the favorable disposition of the claim for service connection for asthma, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.



Merits of the Claim

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. A preexisting injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service. 38 C.F.R. §3.306

The Veteran reported a history of asthma; with no attacks since age 13 on his Navy entrance Report of Medical Assessment dated October 1990. The veteran entered service when he was age 18. Given these facts, the Board finds that the Veteran should be presumed sound upon entrance to service.  

The Veteran contends that he had difficulty breathing while deployed in Iraq in 2008 and upon his return home. The Veteran was diagnosed in March 2009 with asthma at the VAMC in Houston, TX and is currently on medication for asthma. Therefore the requirement for a current disability has been met. 38 C.F.R §3.303

In an October 2008 treatment report, the Veteran reported that upon his return from deployment in Iraq, he had sinus problems, chronic cough, and episodic chest pain/pressure with shortness of breath, with difficulty breathing. The Veteran contended that all these symptoms were due to air pollutants he encountered overseas. However, there was no diagnosis of asthma during the Veteran's active duty service.

Post service medical records including a May 2012 medical examination diagnosed the Veteran again with asthma. After a thorough review of the records, the May 2012 VA examiner stated that the Veteran's claimed condition (asthma), existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness. The rationale behind this was that the Veteran's asthma currently appeared to be stable and quite mild. Accordingly, there was no evidence that suggested any "aggravation", beyond what one might expect due to the natural progression of the disease that was related to the Veteran's service including exposure to environmental hazards therein.

The Board notes that the Veteran indicates that his symptoms began while deployed in Iraq. At the June 2015 hearing, the Veteran testified that while in Iraq he was initially treated for a cough. As a result, he was given cough medicine and was sent to quarters for 24 hours. The Veteran also testified about a second incident, in which he was hospitalized for shortness of breath and tightness of the chest. He was treated with nitroglycerine, and was monitored. The veteran indicates that up until that point he was in very good condition and had no respiratory issues, and since he has been out of the service, his respiratory issues have gotten progressively worse. The Veteran is both competent and credible to speak to his inability to breathe. While the doctor's opinion is competent and credible, the doctor failed to discuss that prior to his deployment in Iraq, the Veteran's asthma was a non-issue from 1985 to 2008. Therefore while his current asthma is only mild, this appears to be an increase from the absence of asthma symptoms prior to his deployment.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A §5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran is currently diagnosed with asthma, and is on medication (Albuterol and Qvac) to manage and treat his asthma; (2) the Veteran was deployed to Iraq from September 2007 through May 2008; and (3) his competent and credible history of relevant symptoms since service discharge, such as chronic cough, sinus problems and tightness of chest. The veteran's symptoms are consistent with the circumstances, conditions and hardships of his service and the evidence is at least in equipoise that the Veteran's current condition is first began while deployed in Iraq. For the reasons expressed, the Board finds the Veteran's statements more probative than the opinion of the VA examiner.  Accordingly, the presumption of soundness is not rebutted and there is a nexus between the Veteran's service and his current disability.  

Therefore, tesolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's asthma was incurred in service, and the claim for service connection for asthma must be granted.


ORDER

Service connection for asthma is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


